               Case 2:20-cr-00051-RGK Document 42 Filed 02/05/21 Page 1 of 6 Page ID #:226

                                                         United States District Court
                                                         Central District of California
                                                                                                                            cc: USP O

 UNITED STATES OF AMERICA vs.                                                Docket No.             2:20-cr-00051-RGK-1

 Defendant      JORGE BARRIGA GUZMAN                                         Social Security No.
       Gomez-Barriga, Jorge; Lopez-Sarabia, Rodrigo;
       Sarabia-Lopez, Ramon; Guzman, Jorge; and                              (Last 4 digits)
 akas: Barriga, Jorge

                                           JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                    MONTH      DAY      YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.         02        01     2021

 COUNSEL                                                                 David Lee Menninger
                                                                             (Name of Counsel)

    PLEA             X GUILTY, and the court being satisfied that there is a factual basis for the plea.         NOLO                    NOT
                                                                                                              CONTENDERE                GUILTY
  FINDING             There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
                     COUNT 1: Illegal Reentry Following Deportation 8 U.S.C. §§ 1326(a), (b)(2)
 JUDGMENT            The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
 AND PROB/           contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
   COMM              Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
   ORDER             custody of the Bureau of Prisons to be imprisoned for a term of 89 months:


It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due immediately. Any
unpaid balance shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and pursuant
to the Bureau of Prisons' Inmate Financial Responsibility Program.

Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established that he is unable
to pay and is not likely to become able to pay any fine.

Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Jorge Barriga-Guzman,
is hereby committed on Count One of the Indictment to the custody of the Bureau of Prisons for a term of 89 months.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of 3 years under the
following terms and conditions:

         1. The defendant shall comply with the rules and regulations of the United States Probation & Pretrial Services
            Office and Amended General Order 20-04.

         2. The defendant shall not commit any violation of local, state, or federal law or ordinance.


         3. The defendant shall cooperate in the collection of a DNA sample from the defendant.


         4. During the period of community supervision, the defendant shall pay the special assessment in accordance with
              this judgment's orders pertaining to such payment.
CR-104 (wpd 12/20)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 1 of 4
               Case 2:20-cr-00051-RGK Document 42 Filed 02/05/21 Page 2 of 6 Page ID #:227

 USA vs.     JORGE BARRIGA-GUZMAN                                    Docket No.:   2:20-cr-00051-RGK-1



         5. The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit to one
            drug test within 15 days of release from custody and at least two periodic drug tests thereafter, not to exceed
            eight tests per month, as directed by the Probation Officer.

         6. The defendant shall comply with the immigration rules and regulations of the United States, and if deported
            from this country, either voluntarily or involuntarily, not reenter the United States illegally. The defendant is
            not required to report to the Probation & Pretrial Services Office while residing outside of the United States;
            however, within 72 hours of release from any custody or any reentry to the United States during the period of
            Court-ordered supervision, the defendant shall report for instructions to the United States Probation Office
            located at: the 300 N. Los Angeles Street, Suite 1300, Los Angeles, CA 90012-3323

         7. The defendant shall not obtain or possess any driver's license, Social Security number, birth certificate, passport
            or any other form of identification in any name, other than the defendant's true legal name, nor shall the
            defendant use, any name other than the defendant's true legal name without the prior written approval of the
            Probation Officer.


         8. Within three (3) days of release from prison, the defendant shall register as a sex offender, and keep the
            registration current, in each jurisdiction where the defendant resides, is employed and is a student, pursuant to
            the registration procedures that have been established in each jurisdiction. When registering for the first time,
            the defendant shall also register in the jurisdiction in which the conviction occurred if different from the
            defendant's jurisdiction of residence. The defendant shall provide proof of registration to the Probation Officer
            within 48 hours of registration. Registration as a sex offender only applies within the jurisdiction of the United
            States.

         The Court recommends that the defendant be designated to a Bureau of Prisons facility in Southern California
         and has no objection to Lompoc.

         The Court advised the defendant of the right to appeal this judgment.




CR-104 (wpd 12/20)                        JUDGMENT & PROBATION/COMMITMENT ORDER                                        Page 2 of 4
               Case 2:20-cr-00051-RGK Document 42 Filed 02/05/21 Page 3 of 6 Page ID #:228

 USA vs.     JORGE BARRIGA-GUZMAN                                             Docket No.:    2:20-cr-00051-RGK-1




           In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation
           and Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend
           the period of supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue
           a warrant and revoke supervision for a violation occurring during the supervision period.




               02-05-2021
                     Date                                                  U. S. District Judge

           It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified
           officer.


                                                                           Clerk, U.S. District Court



               02-05-2021                                    By      Patricia Gomez
                     Filed Date                                            Deputy Clerk



           The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                  STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                  While the defendant is on probation or supervised release pursuant to this judgment:




CR-104 (wpd 12/20)                             JUDGMENT & PROBATION/COMMITMENT ORDER                                                  Page 3 of 4
                 Case 2:20-cr-00051-RGK Document 42 Filed 02/05/21 Page 4 of 6 Page ID #:229

 USA vs.        JORGE BARRIGA-GUZMAN                                             Docket No.:     2:20-cr-00051-RGK-1


           1.    The defendant must not commit another federal, state, or            9.    The defendant must not knowingly associate with any persons
                 local crime;                                                              engaged in criminal activity and must not knowingly associate
           2.    The defendant must report to the probation office in the                  with any person convicted of a felony unless granted
                 federal judicial district of residence within 72 hours of                 permission to do so by the probation officer. This condition
                 imposition of a sentence of probation or release from                     will not apply to intimate family members, unless the court has
                 imprisonment, unless otherwise directed by the probation                  completed an individualized review and has determined that
                 officer;                                                                  the restriction is necessary for protection of the community or
           3.    The defendant must report to the probation office as                      rehabilitation;
                 instructed by the court or probation officer;                       10.   The defendant must refrain from excessive use of alcohol and
           4.    The defendant must not knowingly leave the judicial                       must not purchase, possess, use, distribute, or administer any
                 district without first receiving the permission of the court              narcotic or other controlled substance, or any paraphernalia
                 or probation officer;                                                     related to such substances, except as prescribed by a
           5.    The defendant must answer truthfully the inquiries of the                 physician;
                 probation officer, unless legitimately asserting his or her         11.   The defendant must notify the probation officer within 72
                 Fifth Amendment right against self-incrimination as to                    hours of being arrested or questioned by a law enforcement
                 new criminal conduct;                                                     officer;
           6.    The defendant must reside at a location approved by the             12.   For felony cases, the defendant must not possess a firearm,
                 probation officer and must notify the probation officer at                ammunition, destructive device, or any other dangerous
                 least 10 days before any anticipated change or within 72                  weapon;
                 hours of an unanticipated change in residence or persons            13.   The defendant must not act or enter into any agreement with
                 living in defendant’s residence;                                          a law enforcement agency to act as an informant or source
           7.    The defendant must permit the probation officer to                        without the permission of the court;
                 contact him or her at any time at home or elsewhere and             14.   The defendant must follow the instructions of the probation
                 must permit confiscation of any contraband prohibited by                  officer to implement the orders of the court, afford adequate
                 law or the terms of supervision and observed in plain                     deterrence from criminal conduct, protect the public from
                 view by the probation officer;                                            further crimes of the defendant; and provide the defendant
           8.    The defendant must work at a lawful occupation unless                     with needed educational or vocational training, medical care,
                 excused by the probation officer for schooling, training,                 or other correctional treatment in the most effective manner.
                 or other acceptable reasons and must notify the probation
                 officer at least ten days before any change in employment
                 or within 72 hours of an unanticipated change;




         The Court recommends to the Bureau of Prisons: that defendant be designated to a BOP facility that offers the 500-hour Residential
         Drug Abuse Program (RDAP)

         The Court recommends that the defendant be designated in a Bureau of Prisons facility somewhere in Southern California.

         The Court advised the defendant of the right to appeal this judgment.

         The Court orders the bond be exonerated upon defendant reporting to the Probation Office by the issued deadline.

         The Court grants government's motion to dismiss the remaining counts of the Indictment, as to this defendant.

         The Court recommends to the Bureau of Prisons a facility as close to the Southern California vicinity as possible.

         IT IS ORDERED that the defendant shall self-surrender to the institution designated by the BOP on or before 12 noon, January 11,
         2014 and, on the absence of such designation, the defendant shall report on or before the same date and time, to the United States
         Marshal at 255 East Temple Street, Los Angeles, California, 90012.




CR-104 (wpd 12/20)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 4 of 4
               Case 2:20-cr-00051-RGK Document 42 Filed 02/05/21 Page 5 of 6 Page ID #:230
             The defendant must also comply with the following special conditions (set forth below).

             STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

                     The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the
           fine or restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1).
           Payments may be subject to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to
           restitution, however, are not applicable for offenses completed before April 24, 1996. Assessments, restitution, fines, penalties, and
           costs must be paid by certified check or money order made payable to “Clerk, U.S. District Court.” Each certified check or money
           order must include the case name and number. Payments must be delivered to:

                     United States District Court, Central District of California
                     Attn: Fiscal Department
                     255 East Temple Street, Room 1178
                     Los Angeles, CA 90012

           or such other address as the Court may in future direct.

                    If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must
           pay the balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

                    The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing
           address or residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

                     The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change
           in the defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18
           U.S.C. § 3664(k). The Court may also accept such notification from the government or the victim, and may, on its own motion or
           that of a party or the victim, adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. §
           3572(d)(3) and for probation 18 U.S.C. § 3563(a)(7).

                     Payments will be applied in the following order:

                              1. Special assessments under 18 U.S.C. § 3013;
                              2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                                States is p aid):
                                        Non-federal victims (individual and corporate),
                                        Providers of compensation to non-federal victims,
                                        The United States as victim;
                              3. Fine;
                              4. Community restitution, under 18 U.S.C. § 3663(c); and
                              5. Other penalties and costs.

                 CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

                     As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing
           credit report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate
           financial statement, with supporting documentation as to all assets, income and expenses of the defendant. In addition, the
           defendant must not apply for any loan or open any line of credit without prior approval of the Probation Officer.

                    When supervision begins, and at any time thereafter upon request of the Probation Officer, the defendant must produce to
           the Probation and Pretrial Services Office records of all bank or investments accounts to which the defendant has access, including
           any business or trust accounts. Thereafter, for the term of supervision, the defendant must notify and receive approval of the
           Probation Office in advance of opening a new account or modifying or closing an existing one, including adding or deleting
           signatories; changing the account number or name, address, or other identifying information affiliated with the account; or any other
           modification. If the Probation Office approves the new account, modification or closing, the defendant must give the Probation
           Officer all related account records within 10 days of opening, modifying or closing the account. The defendant must not direct or
           ask anyone else to open or maintain any account on the defendant’s behalf.

                    The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500
           without approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                     These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (wpd 12/20)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                       Page 5 of 4
                Case 2:20-cr-00051-RGK Document 42 Filed 02/05/21 Page 6 of 6 Page ID #:231
 USA vs.      JORGE BARRIGA-GUZMAN                                                 Docket No.:      2:20-cr-00051-RGK-1



                                                                             RETURN

            I have executed the within Judgment and Commitment as follows:
            Defendant delivered on                                                             to
            Defendant noted on appeal on
            Defendant released on
            Mandate issued on
            Defendant’s appeal
            determined on
            Defendant delivered on                                                             to
      at
                 the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                                United States Marshal


                                                                 By
                       Date                                                     Deputy Marshal



                                                                        CERTIFICATE

            I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office,
            and in my legal custody.

                                                                                Clerk, U.S. District Court


                                                                 By
                       Filed Date                                               Deputy Clerk




                                                       FOR U.S. PROBATION OFFICE USE ONLY


           Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the
           term of supervision, and/or (3) modify the conditions of supervision.

                     These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


                     (Signed)
                                Defendant                                                       Date



                                U. S. Probation Officer/Designated Witness                      Date




CR-104 (wpd 12/20)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                       Page 6 of 4
